                                         UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF NORTH CAROLINA
                                            CHARLOTTE DIVISION
                                             3:03-cr-37-MOC-DCK-3

               UNITED STATES OF AMERICA,              )
                                                      )
                           vs.                        )
                                                      )                              ORDER
               REGINALD GLENN PATTERSON,              )
                                                      )
                                 Defendant.           )
               _______________________________________)

                       THIS MATTER comes before the Court on Defendant’s pro se Motion for Compassionate

               Release/Reduction of Sentence. (Doc. No. 118). Defendant, an inmate at FCI Lompoc in Lompoc,

               California, seeks a reduction of his sentence based on the COVID-19 pandemic.

                       Title 18, Section 3582(c)(1)(A)(i) authorizes criminal defendants to request compassionate

               release from imprisonment based on “extraordinary and compelling reasons.” But before doing

               so, they must at least ask the Bureau of Prisons to do so on their behalf and give the Bureau thirty

               days to respond. See United States v. Raia, No. 20-1033, 2020 WL 1647922, at *1 (3d Cir. Apr.

               2, 2020). Here, because Defendant has not first exhausted available administrative remedies, the

               Court denies Defendant’s motion.

                                                            ORDER

                       IT IS, THEREFORE, ORDERED that Defendant’s Motion for Compassionate

               Release/Reduction of Sentence, (Doc. No. 118), is DENIED, without prejudice to Defendant to

               refile the motion after he has exhausted his remedies with the BOP.


Signed: February 2, 2021




                     Case 3:03-cr-00037-MOC-DCK Document 124 Filed 02/02/21 Page 1 of 1
